DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al (US Patent No. 5622565), in view of Chen (US Patent No. 8778066), in view of Martin et al (US Pub No. 20150099437).


 	With respect to claim 1, Ye et al discloses a first semiconductor processing chamber (11, drawing 1); a first exhaust line (12) coupled to the first semiconductor processing chamber (Drawing 1), and a vacuum pump (16) coupled to the first exhaust line. However, Ye et al does not explicitly disclose chamber of an atomic layer deposition (ALD); wherein an interior surface of the first exhaust line is coated with a layer of hydrophobic material, the layer of hydrophobic material having exposed hydrophobic surfaces; system, wherein an interior surface of the exhaust line has been roughened; furthermore, Ye et al does not explicitly disclose a precursor delivery system coupled to the first semiconductor processing chamber. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Ye 

 	With respect to claim 2, Chen discloses the hydrophobic material is polytetrafluoroethene (Col 5).



With respect to claim 4, the arts cited above do not explicitly disclose wherein the precursor delivery system is configured to inject a plurality of precursors into the first semiconductor processing chamber, wherein the plurality of precursors react within the first semiconductor processing chamber to form a thin film layer. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that precursor delivery system is configured to inject a plurality of precursors into the first semiconductor processing chamber, wherein the plurality of precursors react within the first semiconductor processing chamber to form a thin film layer, in order to deposit a thin film using CVD method.

 	With respect to claim 5, the arts cited above do not explicitly disclose wherein the thin film layer comprises aluminum oxide. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that the thin film layer comprises aluminum oxide, in order for it to be used as agate dielectric layer.

 	With respect to claim 6, Ye et al in view of Chen discloses wherein the plurality of precursors do not react with the hydrophobic surfaces of the hydrophobic material (because applicant discloses the same material as the arts cited above).	

 	With respect to claim 7, the arts cited above do not explicitly discloses wherein one precursor of the plurality of precursors comprises water (H20). On the other hand, it would have 

 	With respect to claim 8, arts cited above do not explicitly disclose further comprising a second semiconductor processing chamber coupled to the first exhaust line. On the other hand, it would have been obvious to one ordinary skill in the art at the time of invention to modify the arts cited above such that a second semiconductor processing chamber coupled to the first exhaust line, in order to use the same pumps for multiple chambers to lower the cost of manufacturing.

 	With respect to claim 26, the arts cited above do not discloses wherein the layer of hydrophobic material has a thickness between 40 um to 200 um. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that hydrophobic material has a thickness between 40 um to 200 um, in order to make coating protection layer, in order to increase the exhaust flow rate.

 	Claims 10-15, 21-24,27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al (US Patent No. 5622565), in view of Chen (US Patent No. 8778066).

 	With respect to claim 10, Ye et al discloses a chamber (10,Drawing 1);


However, Chen discloses a solid coating layer (coating means a layer 310,Fig.3) of polytetrafluoroethene covering the inner surface of at least one pipe section (Columns 3-5) of the plurality of pipe sections (10,20,30,Fig.2). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ye et al according to the teachings of Chen such that 


 	With respect to claim 11, the arts cited above do not explicitly disclose wherein the layer of polytetrafluoroethene has a thickness between 1 um and 200 um. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that hydrophobic material has a thickness between 40 um to 200 um, in order to make coating protection layer, in order to increase the exhaust flow rate.


 	With respect to claim 12, the arts cited above do not explicitly disclose wherein the layer of polytetrafluoroethene extends completely around an inner surface of the at least one pipe section. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that the layer of polytetrafluoroethene extends completely around an inner surface of the at least one pipe section, in order to prevent contaminate build up around an inner surface of the at least one pipe section.

 	With respect to claim 13, Ye et al in view of Chen discloses wherein the layer of polytetrafluoroethene suppresses adhesion of the exhaust gases on the inner surface of the at least one pipe section (the combination teaches the same material as applicant).



 	With respect to claim 15, Ye et al discloses the exhaust system further comprising a valve (13). However, arts cited above do not explicitly disclose wherein a layer of polytetrafluoroethene covers an inner surface of the valve. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that wherein a layer of polytetrafluoroethene covers an inner surface of the valve, in order to prevent contaminate build up around an inner surface of valve section.

 	With respect to claim 21, Ye et al discloses a chamber (10,Drawing 1); an exhaust line (12,Drawing 1) connected to the chamber. However, Ye et al does not explicitly disclose wherein the exhaust line comprises one or more layers of polytetrafluoroethene, a first precursor delivery system connected to the deposition chamber; a second precursor delivery system connected to the deposition chamber, wherein the one or more solid layers of polytetrafluoroethene have a total thickness at least 30um.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that a first precursor delivery system connected to the deposition chamber; a second precursor delivery system connected to the deposition chamber, in order to be able to do ALD deposition in the chamber. However, Ye et al does not explicitly disclose wherein the exhaust line comprises one or more layers of polytetrafluoroethene, wherein the one or more solid layers of polytetrafluoroethene have a total thickness at least 30um. On the other hand, Chen discloses wherein an interior surface of the first exhaust line (300,Fig.2) is coated with a layer of polytetrafluoroethene (310,Fig.3, col3-5), wherein the one or more solid layers of polytetrafluoroethene have a total thickness at least 30um (Column 5). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ye et al according to 

 	With respect to claim 22, the arts cited above do not explicitly disclose wherein the first precursor delivery system comprises a supply of trimethylaluminum (Al(CHs3)s). It would have been obvious to one of ordinary skill in the at the time of invention to modify the arts cited above such that precursor delivery system comprises a supply of trimethylaluminum, in order to deposit aluminum in the process chamber using ALD method.

 	With respect to claim 23, the arts cited above do not explicitly disclose wherein the second precursor delivery system comprises a supply of water (H20). On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that precursors comprises water (H20), because it is very cheap and available oxidizing agent.

 	With respect to claim 24, Ye et al in view of Chen discloses wherein an interior surface of the exhaust line (12,Drawing 1) comprises an exposed region of is polytetrafluoroethene (Fig.3).

process”, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8,10-15,21-24,26-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895